IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,477-01


                         EX PARTE BERNIE RAY LUCAS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 16984 IN THE 2nd DISTRICT COURT
                            FROM CHEROKEE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Applicant’s appeal was dismissed for want of

jurisdiction. Lucas v. State, No. 12-09-00346-CR (Tex. App.—Tyler, delivered November 12, 2009,

no pet.).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The record before us reflects that Applicant was deprived of his right to appeal his conviction
                                                                                                      2

in this case. Therefore, we find that Applicant is entitled to the opportunity to file an out-of-time

appeal of the judgment of conviction in Cause No. 16984 from the 2nd District Court of Cherokee

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 27, 2013
Do not publish